                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


UNITED STATES OF AMERICA,                       )       CASE NO. 5:18 CR 177
                                                )
        Plaintiff                               )       JUDGE SOLOMON OLIVER, JR.
                                                )
   v.                                           )       ORDER ACCEPTING PLEA
                                                )       AGREEMENT, JUDGMENT AND
JEROME L. SILVERMAN,                            )       REFERRAL TO U.S. PROBATION
                                                )       OFFICE
        Defendant                               )


          This case is before the Court on a Report and Recommendation filed by United States

Magistrate Judge David A. Ruiz, regarding the change of plea hearing of Jerome L. Silverman,

which was referred to the Magistrate Judge with the consent of the parties.

          On April 11, 2018, the government filed a five count Indictment, charging Defendant

Jerome L. Silverman with: Count 1, Bank Fraud, in violation of Title18 U.S.C. § 1344, Counts 2

and 3, Wire Fraud in violation of Title 13 U.S.C. § 1343, and Counts 4 and 5, Aggravated Identity

Theft, in violation of Title 18 U.S.C. § 1028A(a)(1).   Defendant Silverman was arraigned on April

23, 2018, and entered a plea of not guilty to Counts 1, 2-3, 4-5 of the Indictment before Magistrate

Judge Parker. On November 19, 2018, Magistrate Judge Ruiz received Defendant Silverman’s plea

of guilty to Counts 1 and 4 of the Indictment and issued a Report and Recommendation (“R&R”),

concerning whether the plea should be accepted and a finding of guilty entered. Neither party

submitted objections to the Magistrate Judge’s R&R in the fourteen days after it was issued.

          On de novo review of the record, the Magistrate Judge’s R&R is adopted. Defendant

Silverman is found to be competent to enter a plea and to understand his constitutional rights. He

is aware of the charges and of the consequences of entering a plea. There is an adequate factual
basis for the plea. The court finds the plea was entered knowingly, intelligently, and voluntarily.

The plea agreement is approved.

         Therefore, Defendant Silverman is adjudged guilty as to Counts 1 and 4 of the

Indictment, in violation of Title 18 U.S.C. § 1344, Bank Fraud and Title 18 U.S.C. § 1028A(a)(!).

This matter was referred to the U. S. Probation Department for the completion of a pre-sentence

investigation and report. Sentencing will take place on February 26, 2019, at 11:00 a.m. in

Courtroom 17A, Carl B. Stokes United States Court House, 801 West Superior Avenue,

Cleveland, Ohio.

         IT IS SO ORDERED.

                                                  /s/SOLOMON OLIVER, JR.
                                                  UNITED STATES DISTRICT JUDGE


December 7, 2018
